Citation Nr: 1452834	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  07-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to service connection for residuals of a stroke.  

5.  Entitlement to a rating in excess of 30 percent for pes planus.  

6.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1977.  He also has a period of service from November 1977 to January 1982 from which he received a dishonorable discharge.  The RO has previously determined that benefits may not be granted for a disability arising from that period of service. 

The Veteran died on February [redacted], 2012.  The Veteran's surviving spouse has been properly substituted as the appellant in this case.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2002, June 2008, June 2010, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Board notes that prior to his death, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a heart disability.  However, a review of the record shows that the Veteran was granted entitlement to service connection for a heart disability in an August 2011 rating decision.  The Veteran did not appeal the rating or effective date assigned in that decision prior to his death.  Therefore, it is considered to be a complete grant of the benefit sought on appeal and the Board has limited its consideration accordingly. 

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  An unappealed December 1984 rating decision denied entitlement to service connection for hearing loss and tinnitus.  

2.  The evidence associated with the claims file subsequent to the December 1984 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.

3.  Left ear hearing loss is etiologically related to acoustic trauma sustained during the Veteran's honorable period of active service.  

4.  The Veteran was not diagnosed with right ear hearing loss for VA purposes during the pendency of the claim.  

5.  Tinnitus is etiologically related to acoustic trauma sustained during the Veteran's honorable period of active service.  

6.  The Veteran was not diagnosed as having had a stroke during the pendency of the claim.

7.  The Veteran's bilateral pes planus was productive of moderate symptoms manifested by foot pain, but has not been productive of pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation.

8.  The Veteran did not have penis deformity.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).  

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  Residuals of a stroke were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2014).

7.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2014).

8.  The criteria for a compensable rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran and the appellant were provided adequate notice in response to the claims on appeal.  The record shows that the Veteran and appellant were mailed letters in April 2005, March 2006, April 2006, April 2008, March 2010, and July 2012 advising them of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2006, April 2006, April 2008, March 2010, and July 2012 letters also provided appropriate notice with respect to the disability rating and effective date elements of the claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of some claims, the Board finds that there is no prejudice in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also finds the Veteran and the appellant have been afforded adequate assistance in response to the claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  

Additionally, the Board acknowledges that a VA examination and/or medical opinion has not been obtained in response to the claims of entitlement to service connection for right ear hearing loss and residuals of a stroke.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran had right ear hearing loss or that he had a stroke. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

General Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities but finds nothing which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pes Planus

The Veteran's pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under that code a 30 percent rating is warranted for severe bilateral pes planus; or, for pronounced unilateral pes planus.  Severe pes planus is manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  Pronounced pes planus is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation and the symptoms are not improved by orthopedic shoes or appliances.  A 50 percent rating is warranted for pronounced bilateral pes planus.

Erectile Dysfunction

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under that code, a 20 percent disability rating is warranted when there is deformity of the penis with loss of erectile power.

Burden of Proof

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Claims to Reopen

A December 1984 rating decision denied entitlement to service connection for hearing loss and tinnitus based on a finding that they were shown to have been incurred in a period of service which was dishonorable.  The Veteran did not appeal that decision 

Based on the evidence of record, the Board concludes that the claim should be reopened.  Specifically, the evidence now includes some medical evaluations, such as one in March 2002, where the Veteran related a history of hearing loss that was related to his honorable period of active service.  The Board finds that the Veteran's reports are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.

Service Connection

a. Bilateral Hearing Loss Disability

The Veteran has asserted that he has bilateral hearing loss disability as a result of acoustic trauma sustained during his honorable period of active service.   Specifically, the Veteran reported that he was exposed to significant noise while serving in the Republic of Vietnam. 

A review of the SPRs shows that the Veteran did in fact have service in the Republic of Vietnam during his honorable period of active service.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service.   

STRs show that the Veteran was diagnosed with left ear hearing loss for VA purposes by March 1978 audiogram.  However, there is no indication from the record that the Veteran was diagnosed with right ear hearing loss during active service.  In fact, while the Veteran had undergone a threshold shift from the time of his induction examination, the Veteran's right ear hearing acuity was within normal limits at the time of his March 1978 audiogram.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the Veteran's March 1978 in-service audiogram was conducted during his period of dishonorable service.  However, it is clear that there was no evidence of hearing loss in either ear at the time of the Veteran's November 1968 induction examination and in the Board's view, it is unreasonable to presume that all of his hearing loss occurred during the short period of dishonorable service prior to the March 1978 audiogram.

In June 1984, the Veteran underwent an audiological evaluation, at which time he was not shown to have right ear hearing loss disability for VA purposes.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is no evidence of record indicating that the Veteran was diagnosed with right ear hearing loss for VA purposes prior to his death.

While the Veteran is competent to report symptoms of right ear hearing loss, he is not competent to establish a diagnosis of right ear hearing loss for VA purposes as that is a medical decision and is outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board has conceded the Veteran's exposure to acoustic trauma while in active service.  The Veteran was diagnosed with left ear hearing loss related to his service in the Republic of Vietnam during his service.  The Veteran has not been shown to have right ear hearing loss for VA purposes.  

Therefore, the Board finds that the preponderance of the evidence is for the claim of entitlement to service connection for left ear hearing loss and entitlement to service connection for left ear hearing loss is warranted.  Further, the preponderance of the evidence is against the claim of entitlement to service connection for right ear hearing loss and entitlement to service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Tinnitus

The Veteran has reported that he has tinnitus as a result of acoustic trauma during active service.  As noted above, the Board concedes the Veteran's exposure to acoustic trauma during his active service.  

A review of the STRs shows that in March 1978, the Veteran was seen for complaints of tinnitus.  Admittedly, the date of treatment falls within the Veteran's period of dishonorable service; however, at that time it was reported that he had experienced tinnitus since leaving the Republic of Vietnam in 1970.  Therefore, the Board finds that the onset of the Veteran's tinnitus was during his period of honorable service.  

The Veteran has reported that he has continued to experience symptoms of tinnitus since his separation from active service.  The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

The Board acknowledges that the Veteran has not been afforded a VA examination to determine whether he has a current diagnosis of tinnitus.  However, Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify current symptoms of tinnitus and his statements have been found credible.

In sum, the Veteran was exposed to acoustic trauma during his service in the Republic of Vietnam, he was noted during active service to have experienced tinnitus since at least 1970, and he competently and credibly reported current symptoms of tinnitus.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c. Residuals of a Stroke 

The Veteran asserted that he had a stroke that was related to his active service.  

The STRs are silent for treatment for or a diagnosis of a stroke while the Veteran was in active service.  While there is some indication from the record that the Veteran experienced "black-outs" during service, those occurred during the Veteran's second period of active service for which he received a dishonorable discharge.  Therefore, as noted above, disabilities resulting from that period of service are not subject to compensation and so, those records are not for consideration.

A review of the post-service medical evidence of record is silent for treatment for or a diagnosis of a stroke.  In a September 2009 VA Medical Center treatment note, it was noted that the Veteran presented with multiple risk factors for a stroke with one resolved episode of acute right arm numbness, difficulty speaking, and abnormal arm movements.  However, there was no diagnosis of a stroke made at that time.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is no evidence of record indicating that the Veteran was diagnosed with a stroke prior to his death.  

While both the Veteran and the appellant might sincerely believe that the Veteran had a stroke that was related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran actually had a stroke requires medical expertise and falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, neither the Veteran nor the appellant are competent to provide an opinion on that issue.

Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a stroke and entitlement to service connection for residuals of a stroke is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Ratings 

a. Evaluation of Pes Planus

At a March 2002 VA examination, the Veteran reported that he experienced pain along the medical aspects of both feet and the arches.  However, the Veteran reported that he did not take medication on a regular basis for treatment of his foot pain.  The Veteran did report that he used orthotics on occasion.  Upon physical examination, the Veteran was noted to walk with a slightly antalgic gait on the right.  There was swelling in both feet and through the metatarsophalangeal joint of the right great toe.  Limited range of motion resulting from pain was noted.  The Veteran was noted to have moderate pes planus in both feel, but it was noted to be flexible and improved when he went up on his toes.  There was no abnormal callus formation or internal rotation in the first ray, and his weight bearing line remained lateral to the great toe ray.  X-rays of the feet did not reveal any significant abnormalities other than some degenerative changes at the metatarsophalangeal joint of the right great toe.  The examiner diagnosed flexible pes planus, bilateral, and noted it was moderately symptomatic.  

At a December 2005 VA examination, the Veteran reported that while at rest, he experienced pain, weakness, stiffness, and swelling in his feet.  He reported that he experienced pain while walking.  Upon physical examination, there was no tenderness, weakness, edema, atrophy, or disturbed circulation in either foot.  Pes planus was present, there was a slight degree of valgus present in the right foot.  There was no forefoot or midfoot misalignment or tenderness to palpation of the plantar surface, bilaterally.  The Achilles tendon revealed good alignment, bilaterally.  The Veteran was noted to have limitations with standing for long periods and walking on hard surfaces.  The Veteran was also noted to require orthopedic shoes, arch supports, and foot supports; but that the pain was not relieved by the corrective devices.  

At an October 2009 VA examination, the Veteran did not describe any flare-ups or incapacitating episodes and the examiner noted that the Veteran did not really describe any complaints that could be associated specifically with his pes planus.  Upon physical examination the Veteran had mild, asymptomatic pes planus in both feet.  He had a mild antalgic gait, but it was noted to be a result of his right great toe arthritis and not his pes planus.  There was no abnormal shoe wear noted.  The examiner found that there was no pes planus by examination or X-ray in either foot.  

At an August 2011 VA examination, the Veteran reported experiencing pain along the medial aspect and arches of both feet.  The Veteran reported that he used shoe inserts to help manage his pain.  He reported that he his foot pain worsened upon standing and walking.  Upon physical examination there was no swelling, instability, weakness, or abnormal weight bearing in either foot.  There was evidence of painful motion in the right foot and tenderness in both feet.  Achilles alignment was normal in both feet and there was no evidence of forefoot or midfoot malalignment in either foot.  There was no pronation.  The examiner diagnosed flexible pes planus, bilateral, that was noted to be moderately symptomatic.

A review of the record shows that the Veteran received treatment at the VA Medical Center for various disabilities.  However, a review of the treatment notes of record fails to show that the Veteran has reported symptoms of pes planus that were worse than those reported at his various VA examinations.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral pes planus.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran had pronounced pes planus with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-Achilles on manipulation.  While the Veteran did have some tenderness, it was not extreme and there is no indication from the record that he does not experience some relief through use of orthotics.  Further, the VA examiners have indicated that the Veteran's pes planus was, at worse, moderate in severity.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted.   38 C.F.R. § 4.71a, Diagnostic Code 5276.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



b. Evaluation of Erectile Dysfunction

At a May 2008 VA examination, the Veteran reported that he had experienced erectile dysfunction ever since returning from service in the Republic of Vietnam.  The Veteran reported that he had been unable to get an erection sufficient for vaginal penetration, sexual intercourse, or ejaculation since 2005.  He reported that he had not been prescribed medication for treatment of his erectile dysfunction.  Physical examination was normal at that time.  There was no deformity noted.  

A review of the record shows that the Veteran received treatment at the VA Medical Center for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran was ever noted to have deformity of the penis.  

The Board finds that the Veteran is not entitled to an initial compensable rating for erectile dysfunction.  In this regard, the Board notes that while the Veteran had erectile dysfunction, the evidence did not show that he had any sort of penis deformity, either internally or externally.  In fact, his genitals were found to be normal upon physical examination.  Therefore, a compensable rating for erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
c. Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from pes planus and erectile dysfunction is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss disability is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to a rating in excess of 30 percent for pes planus is denied.  

Entitlement to a compensable rating for erectile dysfunction is denied.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

A review of the record shows that the Veteran has asserted that he had PTSD as a result of events during active service.  While the Veteran reported several PTSD stressors which VA was not able to corroborate, he had also indicated that he had PTSD as a result of his fear of missile and rocket attacks while serving in the Republic of Vietnam.  Further, a review of the record shows that the Veteran has, on occasion, been diagnosed with PTSD by his mental health treatment providers.  However, it is not clear from the record exactly what stressor the various diagnoses of PTSD are based.  

Therefore, the Board finds that the Veteran's file should be sent to the VA Medical Center for review and an opinion regarding the nature and etiology of any psychiatric disability, to include PTSD, diagnosed prior to the Veteran's death.     

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be forwarded to a VA psychiatrist or psychologist with sufficient expertise for a complete file review and an opinion.  

After a complete review of the claims file, the examiner should identify all psychiatric disabilities present prior to the Veteran's death.  

The examiner should then provide an opinion as to whether there is a 50 percent or better probability that the Veteran had a psychiatric disability, to specifically include PTSD, that was related to his active service.  The examiner should specifically identify any stressors upon which a diagnosis of PTSD is based, to specifically include the Veteran's fear of hostile terrorist or military activity while serving in the Republic of Vietnam.  

In forming the requested opinions, the examiner should not consider any instances of treatment for or diagnoses of mental health disabilities during the Veteran's period of active service for which he received a dishonorable discharge (November 1977 to January 1982).  

A complete rationale for all opinions expressed must be provided.  

2. Then, readjudicate the claim for entitlement to service connection for a psychiatric disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


